        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 1 of 11



                        UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
      Plaintiff,

                       v.                            In Equity No. 20-232

 ALBANY CHEMICAL COMPANY, et al.,
      Defendants.




           THE UNITED STATES’ MEMORANDUM OF LAW REGARDING
             TERMINATION OF A LEGACY ANTITRUST JUDGMENT

       Plaintiff, United States of America (“United States”), respectfully submits this

memorandum of law in support of its motion to terminate the legacy antitrust judgment in the

above-captioned case pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. The

judgment was entered by this Court in 1921 and is 98 years old. The United States has

concluded that because of its age and changed circumstances since its entry, the judgment no

longer serves to protect competition. The United States gave the public notice and the

opportunity to comment on its intent to seek termination of this judgment; it received no

comments opposing termination. For this and other reasons explained below, the United States

requests that the judgment be terminated.
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 2 of 11



I.     BACKGROUND

       From 1890, when the antitrust laws were first enacted, until the late 1970s, the United

States frequently sought entry of antitrust judgments whose terms never expired. 1 Such

perpetual judgments were the norm until 1979, when the Antitrust Division of the United States

Department of Justice (“Antitrust Division”) adopted the practice of including a ten-year term

limit in nearly all of its antitrust judgments. Perpetual judgments entered before the policy

change, however, remain in effect indefinitely unless a court terminates them. Although a

defendant may move a court to terminate a perpetual judgment, few defendants have done so.

There are many possible reasons for this, including defendants may not have been willing to bear

the costs and time resources to seek termination, defendants may have lost track of decades-old

judgments, individual defendants may have passed away, or company defendants may have gone

out of business. As a result, hundreds of these legacy judgments remain open on the dockets of

courts around the country.

       The Antitrust Division’s Judgment Termination Initiative seeks to review all of its

outstanding perpetual antitrust judgments and, when appropriate, seek termination of legacy

judgments. The Antitrust Division described the initiative in a statement published in the

Federal Register. 2 In addition, the Antitrust Division established a website to keep the public

informed of its efforts to terminate perpetual judgments that no longer serve to protect




       1
         The primary antitrust laws are the Sherman Act, 15 U.S.C. §§ 1–7, and the Clayton Act,
15 U.S.C. §§ 12–27. The judgment the United States seeks to terminate with this motion
concerns violations of the Sherman Act.
       2
         Department of Justice’s Initiative to Seek Termination of Legacy Antitrust Judgments,
83 Fed. Reg. 19,837 (May 4, 2018), https://www.gpo.gov/fdsys/granule/FR-2018-05-04/2018-
09461.
                                                 2
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 3 of 11



competition. 3 The United States believes that outstanding perpetual antitrust judgments

presumptively should be terminated; nevertheless, the Antitrust Division is examining each

judgment to ensure that it is suitable for termination. The Antitrust Division is giving the public

notice of—and the opportunity to comment on—its intention to seek termination of perpetual

judgments.

       In brief, the process the United States is following to determine whether to move to

terminate a perpetual antitrust judgment is as follows:


       •     The Antitrust Division reviews each perpetual judgment to determine whether it no
             longer serves to protect competition such that termination would be appropriate.

       •     If the Antitrust Division determines a judgment is suitable for termination, it posts the
             case name and the judgment on its public Judgment Termination Initiative website,
             https://www.justice.gov/atr/JudgmentTermination.

       •     The public is given the opportunity to comment on each proposed termination within
             thirty days of the date the case name and judgment are posted to the public website.

       •     Following review of any public comments received, the Antitrust Division determines
             whether the judgment still warrants termination; if so, the United States moves to
             terminate it.

The United States followed this process for the above-captioned judgment. 4

       The remainder of this motion is organized as follows: Section II describes the Court’s

jurisdiction to terminate the judgment and the applicable legal standards for terminating the

judgment. Section III demonstrates that perpetual judgments rarely serve to protect competition

and that those that are more than ten years old presumptively should be terminated. Section III




       3
          Judgment Termination Initiative, U.S. DEP’T OF JUSTICE, https://www.justice.gov/atr/
JudgmentTermination.
        4
          The United States followed this process to move over seventy-five other district courts
to terminate legacy antitrust judgments. To date, seventy-four districts have terminated legacy
judgments upon motion, and no court has denied a motion to terminate. See infra.
                                                   3
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 4 of 11



also discusses specific circumstances justifying termination. Exhibit A attaches a copy of the

judgment that the United States seeks to terminate with this motion. A proposed order

terminating the judgment also accompanies this motion.

II.    APPLICABLE LEGAL STANDARDS FOR TERMINATING THE JUDGMENT

       This Court has jurisdiction and authority to terminate the judgment. Although

jurisdiction was not explicitly retained for this judgment, it has long been recognized that courts

are vested with inherent power to modify judgments they have issued which regulate future

conduct. 5 In addition, the Federal Rules of Civil Procedure grant the Court authority to

terminate the judgment. According to Rule 60(b)(5) and 60(b)(6), “[o]n motion and just terms,

the court may relieve a party . . . from a final judgment . . . (5) [when] applying it prospectively

is no longer equitable; or (6) for any other reason that justifies relief.” 6 Fed. R. Civ. P. 60(b)(5)–

(6); accord Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004) (explaining that Rule

60(b)(5) “encompasses the traditional power of a court of equity to modify its decree in light of

changed circumstances” and that “district courts should apply a ‘flexible standard’ to the


5
  See United States v. Swift & Co., 286 U.S. 106, 114-15 (1932) (“We are not doubtful of the
power of a court of equity to modify an injunction in adaptation to changed conditions, though it
was entered by consent. . . . Power to modify the decree was reserved by its very terms, and so
from the beginning went hand in hand with its restraints. If the reservation had been omitted,
power there still would be by force of principles inherent in the jurisdiction of the chancery. A
continuing decree of injunction directed to events to come is subject always to adaptation as
events may shape the need.”) (citations omitted).”
6
  Although the Tunney Act governs the procedures for judicial approval of consent decrees filed
by the Antitrust Division, by its terms, it is not applicable to consent decree termination
proceedings. Nevertheless, the Second Circuit has held that the Tunney Act can provide “useful
guidance” to the court with respect to decree terminations. See United States v. American
Cyanamid Co., 719 F.2d 558, 565 n.7 (2d Cir. 1983). The Tunney Act does not require a court
to conduct an evidentiary hearing, 15 U.S.C. § 16(e)(2). As described in this memorandum, in
light of the ninety-eight years that have passed since this Court entered this final judgment and
the changed circumstances since its entry, the United States does not believe that it is necessary
for this Court to make an extensive inquiry into the facts of this final judgment in order to
terminate it under Fed. R. Civ. P. 60(b)(5) or (b)(6).
                                                   4
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 5 of 11



modification of consent decrees when a significant change in facts or law warrants their

amendment”) (citation omitted); see also United States v. Eastman Kodak Co., 63 F.3d 95, 101

(2d Cir. 1995) (“[T]he power of a court to modify or terminate a consent decree is, at bottom,

guided by equitable considerations.”).

       Where, as here, the United States seeks to terminate an antitrust judgment, the court,

exercising judicial supervision, should approve a decree termination when the United States has

provided a reasonable explanation to support the conclusion that termination is consistent with

the public interest. See United States v. International Business Machines Corp., 163 F.3d 737,

740 (2d Cir. 1998); United States v. Loew’s, Inc., 783 F. Supp. 211, 213 (S.D.N.Y. 1992); United

States v. Columbia Artists Mgmt., Inc., 662 F. Supp. 865, 869–70 (S.D.N.Y. 1987). See also

United States v. Western Elec. Co., 900 F.2d 283, 307 (D.C. Cir. 1990) (a court should approve a

termination “so long as the resulting array of rights and obligations is within the zone of

settlements consonant with the public interest today”); United States v. Western Elec. Co., 993

F.2d 1572, 1576-77 (D.C. Cir. 1993) (under “deferential” public interest test, a court should

accept a consensual termination of decree restrictions that the United States “reasonably regarded

as advancing the public interest;” it is “not up to the court to reject an agreed-on change simply

because the proposal diverge[s] from its view of the public interest;” rather, a court “may reject

an uncontested termination only if it has exceptional confidence that adverse antitrust

consequences will result.”).

       The purposes behind the antitrust laws inform the meaning of the term “public interest.”

Id. This Court’s “public interest determination must be based on the same analysis that [it]

would use to evaluate the underlying violation” —whether the present marketplace “is such” that

the antitrust violation alleged in the complaint would be unlikely to recur following the decree’s



                                                 5
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 6 of 11



termination. IBM, 163 F.3d at 740.; see also United States v. American Cyanamid Co., 719 F.2d

558 (2d Cir. 1983). That evaluation necessarily is “forward-looking and probabilistic . . .

focused on the likelihood of a potential future violation, rather than the mere possibility of a

violation.” IBM, 163 F.3d at 742 (emphasis added). “[T]he Department of Justice has broad

discretion in controlling government antitrust litigation”; thus, “[a]bsent a showing of corrupt

failure of the government to discharge its duty, the Court, in making its public interest finding,

should . . . carefully consider the explanations of the government. . . .” Loew’s, 783 F. Supp. at

214 (quoting United States v. Mid-America Dairymen, Inc., 1977–1 Trade Cas. ¶ 61,508 at

71,980, 1977 WL 4352 (W.D. Mo.1977)). “This Court may not substitute its opinion or views”

for the government’s when “the government consents to the termination of a decree.” Id.

       In that regard, if the government reasonably explains why there is “no current need for” a

decree, termination would serve “the public interest . . . .” Id. at 213–14 (quoting N. Pac. Ry. v.

United States, 356 U.S. 1, 4 (1958)). In Loew’s, for example, the Court reasoned that “in view of

the changed environment in which the [40-year-old] Judgment now operates, there is no

persuasive reason for maintaining the Judgment and subjecting Loews to restrictions that do not

bind other” market participants. Id. at 215.

       Given its jurisdiction and its authority, the Court may terminate a judgment for any

reason that justifies relief, including that the judgment is no longer in the public interest and no

longer serves its original purpose of protecting competition. This result is consistent with other

courts’ actions across the country when analyzing Judgment Termination Initiative motions.

       Seventy-four districts have terminated over seven hundred legacy judgments upon similar

motion. The courts span across judicial districts and include other courts within this Circuit. See

United States v. A. Schrader’s Son, Inc., et al., Case No. 1:19-mc-01438-PKC (E.D.N.Y. Jun. 24,



                                                  6
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 7 of 11



2019) (terminating fourteen judgments); United States v. Alden Paper Co., et al., Case No. 1:19-

mc-00015-DNH (N.D.N.Y. Apr. 29, 2019) (terminating five judgments); United States v. New

Departure Manufacturing Co., et al., Case. No. 1:19-mc-00016-LJV (W.D.N.Y. Jun. 11, 2019)

(terminating twelve judgments); United States v. County National Bank of Bennington, et al.,

Case No. 5:19-mc-00032-gwc (D. Vt. Mar. 21, 2019) (terminating one judgment).

       In reviewing legacy judgments that have been the subject of the United States’ motions to

terminate, courts have found termination to be in the public interest for a variety of reasons,

including the age of the judgment, defendant’s corporate status, changed circumstances over time

in markets, and lack of need due to the judgment duplicating prohibitions established under

current antitrust laws. See, e.g., United States v. Coal Dealers Association of California, et. al.,

Case No. 19-mc-80147-JST (N.D.CA. Jul. 19, 2019) (terminating thirty-seven judgments

because of their age, lack of need due to the judgments duplicating prohibitions under current

antitrust laws, and changed circumstances. Specifically, the court noted, “Given that this motion

seeks to terminate judgments entered between 120 and 32 years ago and that many of the

affected entities no longer exist, the Court finds the government’s public comment initiative

provided adequate notice under the circumstances” and that service was not necessary); United

States v. Continental Grain Co., 1:70-CV-6733, 2019 WL 2323875 (E. D. Tex. May 30, 2019)

(terminating judgment under FRCP 60(b)(5)); United States v. Kahn’s Bakery, Inc., et al., 3:75-

cv-00106-RPM at *6 (W.D. Tex. Mar. 26, 2019) (terminating judgment because it “no longer

serves to protect competition”); United States v. Virgin Islands Gift and Fashion Shop Ass’n,

Inc., et al., 3:69-cv-00295-CVG-RM at *5 (D.V.I. Jun. 11, 2019) (terminating judgments, in part,

because the prohibition on price fixing is duplicative of the antitrust laws and the representation

by the United States that a corporate defendant no longer exists); United States v. Anheuser-



                                                  7
          Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 8 of 11



Busch, et al., 1:60-cv-08906-KMM at *5 (S.D. Fla. Jul. 19, 2019) (terminating judgments, in

part, because of the “changes in factual and legal landscape” since their entry). Exhibit B

contains the orders specifically cited above. Termination of the final judgment in this case is

warranted for similar reasons as in these cases.

III.      ARGUMENT

          This ninety-eight-year-old judgment no longer serves to protect competition, and it is in

the public interest to terminate it. Under the provisions of the 1921 judgment in the above-

captioned case, Albany Chemical Company, the sole corporate defendant, and two individual

defendants were enjoined from conspiring to monopolize the aspirin market, including filing

false trademark claims. The Final Judgment required, among other things, withdrawal of the

defendants’ aspirin trademarks and perpetual injunction from using aspirin trademarks in the

future.

          It is appropriate to terminate this judgment because it no longer serves its original

purpose of protecting competition. The United States believes that this perpetual judgment

presumptively should be terminated because its age alone suggests it no longer protects

competition. Other reasons, however, also weigh in favor termination, including that all the

defendants appear to no longer exist and the terms of the judgment merely prohibit that which

the antitrust laws already prohibit. Under such circumstances, the Court may terminate the

judgment pursuant to Rule 60(b)(5) or (b)(6) of the Federal Rules of Civil Procedure.

          A.     The Judgment Presumptively Should Be Terminated Because of Its Age

          Permanent antitrust injunctions rarely serve to protect competition. The experience of the

United States in enforcing the antitrust laws has shown that markets almost always evolve over

time in response to competitive and technological changes. These changes may make the



                                                    8
        Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 9 of 11



prohibitions of decades-old judgments either irrelevant to, or inconsistent with, competition.

These considerations, among others, led the Antitrust Division in 1979 to establish its policy of

generally including in each judgment a term automatically terminating the judgment after no

more than ten years. 7 This judgment—which is ninety-eight-years old—presumptively should

be terminated for the reasons that led the Antitrust Division to adopt its 1979 policy of generally

limiting judgments to a term of ten years.

       B.      The Judgment Is No Longer Needed to Protect Competition

       In addition to age, other reasons weigh heavily in favor of terminating the judgment.

Based on its examination, the Antitrust Division has determined that the judgment should be

terminated for the following reasons:

               •   The judgment prohibits acts that the antitrust laws already prohibit, such as
                   conspiracy to monopolize a market. As noted earlier, the judgment in this
                   case prohibited defendants from conspiring to monopolize the aspirin market,
                   including filing false trademark claims. These prohibitions amount to little
                   more than an admonition that defendants must not violate the law. Absent
                   such terms, defendants still are deterred from violating the law by the
                   possibility of imprisonment, significant criminal fines, and treble damages in
                   private follow-on litigation; a mere admonition to not violate the law adds
                   little additional deterrence.

               •   Albany Chemical, the sole corporate defendant, appears to no longer exist
                   based on a search of corporate records with the New York Department of
                   State Division of Corporations and publicly available records. See
                   Declaration of Lawrence Reicher. In addition to Albany Chemical, there
                   were two individual defendants bound by this final judgment – Dr. Gustavus
                   Michaelis and Wyatt T. Mayer. Dr. Michaelis passed away in 1925 at the age
                   of 82 according to newspaper reports. No information could be found about
                   Mr. Mayer. However, given the age of the judgment and the passage of time,
                   Mr. Mayer is highly unlikely to still be actively engaged in the relevant
                   activities from this judgment.

Each of these reasons support the termination of this judgment.



       7
        U.S. DEP’T OF JUSTICE, ANTITRUST DIVISION MANUAL at III-147 (5th ed. 2008), https://
www.justice.gov/atr/division-manual.
                                                 9
       Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 10 of 11



       C.      There Has Been No Public Opposition to Termination

       The United States has provided adequate notice to the public regarding its intent to seek

termination of the judgment. On April 25, 2018, the Antitrust Division issued a press release

announcing its efforts to review and terminate legacy antitrust judgments, and noting that it

would begin its efforts by proposing to terminate judgments entered by the federal district courts

in Washington, D.C., and Alexandria, Virginia. 8 On June 7, 2019, the Antitrust Division listed

the judgment in the above-captioned case on its public website, describing its intent to move to

terminate the judgment. 9 The notice identified the case, linked to the judgment, and invited

public comment. In the above-captioned case, however, the Division received no comments

concerning the judgment.




       8
           Press Release, Department of Justice, Department of Justice Announces Initiative to
Terminate “Legacy” Antitrust Judgments, (April 25, 2018),
https://www.justice.gov/opa/pr/department-justice-announces-initiative-terminate-legacy-
antitrust-judgments.
        9
           https://www.justice.gov/atr/JudgmentTermination, link titled “View Judgments
Proposed for Termination in Southern District of New York.”
                                                10
       Case 1:19-mc-00587-VEC Document 1-2 Filed 12/20/19 Page 11 of 11



IV.    CONCLUSION

       For the foregoing reasons, the United States believes termination of the judgment in the

above-captioned case is appropriate and in the public interest, and respectfully requests that the

Court enter an order terminating it.



                                                 Respectfully submitted,


 Dated: December 20, 2019                         /s/ Barry L. Creech
                                                 Barry L. Creech, DC Bar No.421070
                                                 Trial Attorney
                                                 Antitrust Division
                                                 United States Department of Justice
                                                 450 Fifth St., NW; Suite 4042
                                                 Washington, DC 20530
                                                 Telephone: (202) 307-2110
                                                 Facsimile: (202) 307-5802
                                                 Email:        barry.creech@usdoj.gov




                                                11
